DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 04/18/2022 and Applicant’s request for reconsideration of application 14/718930 filed 04/18/2022.
Claims 1, 3-11, and 13-22 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1, 3-11, and 13-22 are directed to the abstract idea(s) of authorization of a transaction, as explained in detail below. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 11 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Claim 1 comprises inter alia the functions or steps of “receiving, by a receiving device via payment rails of a fila-based currency payment network, a transaction request for conducting a blockchain transaction on a blockchain network, wherein the transaction request includes at least a network identifier identifying with the blockchain network, a blockchain transaction amount for the blockchain transaction, and one of:
a public key and an address identifier;
	responsive to the transaction request not including the address identifier, generating, by a processing device, the address identifier using at least the public key included in the received transaction request and one or more hashing algorithms, encoding algorithms, or a combination thereof;
	generating, by the processing device, a transaction message for conducting the blockchain transaction, wherein the transaction message is formatted for use via payment rails of the fiat-based currency payment network, the format being based on one or more standards governing the interchange of transaction messages and includes a plurality of data elements, including at least a first data element configured to store a fiat currency transaction amount and a second data element reserved for private use, and the first data element includes a zero value for the fiat currency transaction amount indicating a non-fiat currency transaction and the second data element includes at least (i) the network identifier or an encoded value based on the network identifier, (ii) the address identifier, and (iii) the blockchain transaction amount for the blockchain transaction; and 
	transmitting, by a transmitting device, the transaction message to a financial institution computing device via the payment rails of the fiat-based currency payment network for conducting the blockchain transaction on the blockchain network, the financial institution computing device storing, in an account database, an account profile of a payer of the blockchain transaction, wherein the zero value for the fiat currency transaction amount indicating a non-fiat currency transaction included in the first data element causes the financial institution computing device to identify the transaction message as being indicating a non-fiat currency transaction instead of a fiat currency transaction; and
	responsive to the financial institution computing device determining whether to authorize the blockchain transaction based on whether the account profile includes an amount of currency at least equal to the blockchain transaction amount for the blockchain transaction, receiving, by the receiving device, via the payment rails of the fiat-based currency payment network and from the financial institution computing device, a return transaction message formatted for use via the payment rails of the fiat-based currency payment network in the format of the previously generated transaction message, wherein the return transaction message includes a third data element storing a response code indicative of the authorization determination;
	transmitting, by the processing device, the blockchain transaction to the blockchain network:
	receiving, by the processing device, a second transaction message, the second transaction message including at least one data element storing a personal account number, a merchant identifier, and a blockchain network identifier;
	identifying, by the processing device, one or more account profiles stored in the account database that correspond to the personal account number and/or the merchant identifier of the second transaction message:
	determining, by the processing device, a blockchain transaction indicated by the received second transaction message occurred;
	receiving, by the processing device, a transaction notification of the blockchain transaction, the transaction notification including a transaction identifier and an address identifier:
	identifying, by the processing device, a link between the blockchain transaction and one or more of the identified account profiles based on the transaction notification; and
	storing, by the processing device, linkage data between each applicable account profile and the transaction identifier in a transaction database”.

Claim 11 comprises inter alia the functions or steps of “a receiving device configured to receive, via payment rails of a fila-based currency payment network, a transaction request for conducting a blockchain transaction on a blockchain network, wherein the transaction request includes at least a network identifier identifying with the blockchain network, a blockchain transaction amount for the blockchain transaction, and one of: a public key and an address identifier; a processing device configured to generate, responsive to the transaction request not including the address identifier the address identifier using at least the public key included in the received transaction request and one or more hashing algorithms, encoding algorithms, or a combination thereof, and generate a transaction message for conducting the blockchain transaction, wherein the transaction message is formatted for use via payment rails of a fiat-based currency payment network, the format being based on one or more standards governing the interchange of transaction messages and includes a plurality of data elements, including at least a first data element configured to store a fiat currency transaction amount and a second data element reserved for private use, and
the first data element includes a zero value for the fiat currency transaction amount indicating a non-fiat currency transaction and the second data element includes at least (i) the network identifier or an encoded value based on the network identifier, (ii) the address identifier, and (iii) the blockchain transaction amount for the blockchain transaction; and
a transmitting device configured to transmit the transaction message to a financial institution computing device via the payment rails of the fiat-based currency payment network for conducting the blockchain transaction on the blockchain network, the financial institution computing device storing, in an account database, an account profile of a paver of the blockchain transaction, wherein the zero value for the fiat currency transaction amount indicating a non-fiat currency transaction included in the first data element causes the financial institution computing device to identify the transaction message indicating a non-fiat currency transaction instead of a fiat currency transaction;
wherein, responsive to the financial institution computing device determining whether to authorize the blockchain transaction based on whether the account profile includes an amount of currency at least equal to the blockchain transaction amount for the blockchain transaction, the
receiving device is further configured to receive, via the payment rails of the fiat-based currency payment network and from the financial institution computing device, a return transaction message formatted for use via the payment rails of the fiat-based currency payment network in the format of the previously generated transaction message, wherein the return transaction message includes a third data element storing a response code indicative of the authorization determination; transmit the blockchain transaction to the blockchain network;
receive a second transaction message, the second transaction message including at least one data element storing a personal account number, a merchant identifier, and a blockchain network identifier;
identify one or more account profiles stored in the account database that correspond to personal account number and/or the merchant identifier of the second transaction message;
determine a blockchain transaction indicated by the received second transaction message occurred; 
receive a transaction notification of the blockchain transaction, the transaction notification including a transaction identifier and an address identifier; 
identify a link between the blockchain transaction and one or more of the identified account profiles based on the transaction notification; and 
store linkage data between each applicable account profile and the transaction identifier in a transaction database”.

The abstract ideas are identified in bold with the additional element being un-bolded. The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Authorization of a transaction is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data using payment rails are claimed and described at a high level of generality and are functions any general purpose computer (device) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor (device) and a payment network. The claim limits also recite the use of a processor, memory, and a network (payment rails of a-the payment network). However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0031] “The system 100 may also include a payment network 108. The payment network 108 may be configured to process payment transactions using methods and systems that will be apparent to persons having skill in the relevant 
Art…” [0045] [0065] also see cited prior art in Conclusion section of this office action) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). The examiner’s search reveals 137 patents and patent applications which use payment rails (such as an issuing bank payment network) in crypto currency. Thus, the claims are not patent eligible.
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 3-10, and 13-22, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of authorization of a transaction are read in the particular environment of the claims. More particularly, the claim limits involving the use of fiat currency transaction value to identify the transaction as a block-chain transaction are not found in the prior art. However, this claim limit has be identified by the examiner as part of the abstract idea since it is merely data used for processing the transaction and not an improvement to the technology of block-chain or any other technology. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to 35 USC § 101 have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The payment rails and block-chain are merely applied to the abstract as stated in the 35 USC § 101 rejection. Paragraph [0031] states that “The system 100 may also include a payment network 108. The payment network 108 may be configured to process payment transactions using methods and systems that will be apparent to persons having skill in the relevant  Art…”. First, it is noted that the use of payment rails is optional and only mentioned in three paragraphs. Second, the specification makes it clear that the payment network 108 may be configured to process payment transactions using methods and systems that will be apparent to persons having skill in the relevant  Art. This indicates that the specification demonstrates the well-known, routine, conventional nature of the additional element (payment rail) are sufficiently well-known that the speciation does not need to describe the particulars of the additional elements to satisfy 35 USC § 112(a) (see Berkheimer memo dated 4/19/2018 page 3). 
The examiner is not persuaded by applicant’s argument that the use of payment rails in block-chain transactions provides significantly more as a first time use of such a system since the examiner’s search reveals 137 patents and patent applications which use payment rails (such as an issuing bank payment network) in crypto currency. The use of a known technology in the industry as a tool to implement the abstract ideas of perform a transaction do not represent an improvement to a technology. The increase in speed and security in the system are merely by the very use of the technology and not by any described inventive concept found in the specification. Regarding applicant’s argument that the “claims recite the specific mechanism for implementing this improvement, in that the recited zero value included in the transaction message signals to the financial institution that this is a non-fiat currency transaction, and thus the financial institution can process the this traditionally formatted transaction message in a non-fiat currency manner (i.e., using the blockchain)”, the examiner disagrees. The examiner takes the position that there is a distinction between a particular message format protocol and the content of a message. The applicant’s invention does not modify the payment rail formatting. The present application merely uses existing payment rail formatting to transmit data (zero value for the fiat transaction) which is then processed in a particular manner as a block-chain transaction. Thus, there is no improvement to a technology but, instead, the abstract idea is used within the confines of a existing technology. 
As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-H submitted 03/04/2021 used in the conclusion section in the office action submitted 03/04/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angrish (PGPub No. 20150178712) teaches [0048] In general, the payment application 134 is configured to receive instructions from payment logic and/or booking-payment application 103 to pay the amount of a guest check and to initiate a payment transaction in a payment network by sending messages or instructions to payment network gateway computer 140. For purposes of clarity, the payment network gateway computer 140 broadly represents elements of an online payment network without unnecessary details relating to accepting bank computers and other elements. Generally, payment network gateway computer 140 may be any electronic payment system for transferring monetary value (e.g., United States Dollars) or digital currency (e.g., BITCOIN) between parties discharging mutual obligations including, but not limited to, debit card systems, credit card systems, electronic fund transfer systems, direct credit systems, direct debit systems, internet banking systems, peer-to-peer payment systems, and e-commerce payment systems. Non-limiting commercially available examples of payment network gateway computer 140 include the STRIPE card payment system from Stripe, San Francisco, Calif. and the SQUARE REGISTER card payment system from Square, San Francisco, Calif.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
04/26/2022